DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 10th, 2022 has been entered. Claims 1-5, 7, & 14 have been amended. Claim 16 has been canceled. Claims 1-15 remain pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ee Ming Bahk  on July 7th, 2022.
The application has been amended as follows: 
Please amend claim 1, line 17, to include as follows “the first coating contacts the base from the outside”
Please amend claim 1, line 25, to include as follows “the outer surface of the base is [[has]] an opposing surface”
Please cancel claim 5
Please cancel claim 6
Please amend Claim 7, line 1, to include “The medical device according to claim 1 [[5]]”
Please amend claim 8, line 1, to include “The medical device according to claim 1 [[5]]”
Reasons for Allowance
With the above approved examiner’s amendment, claims 1-4 & 7-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to recite “a protrusion that protrudes beyond a top surface of the first coating,” this limitation differs from the prior cited references. The Ding reference (US 20180250066 A1)  provides a teaching for a forceps assembly comprising a base ([0031] & [0035]; Figure 3—element 115), a first coating that is less thermally transmitting than the base ([0035]; Figure 3—elements 116 & 117), a second conductive coating ([0035]; Figure 3—element 118), a laminated portion (Figure 3—element 117 & 118), a single layer portion ([0039] & [0042]; Figure 3—element 118 & 131), and a protrusion ([0031]-[0042]; Figure 3—element 131 & 115), however Ding fails to teach a protrusion that protrudes beyond a top surface of the first coating (see Figure 3—elements 131, 115, & 117), as described in amended claim 1. The Examiner further notes that no other reference or combination of references have been found to disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. Claims 2-4,7-13, & 15 are allowable as they are dependent on claim 1.
Claim 14 is allowable for substantially the same rationale as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794